Citation Nr: 0006458	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a back injury, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable rating for service-connected 
calluses of the right foot.

3.  Entitlement to a compensable rating for service-connected 
calluses of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1967 and from October 1969 to August 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
claims for increased ratings for residuals of a back injury, 
bronchial asthma and for compensable ratings for service-
connected calluses of both feet.  This matter was previously 
before the Board in March 1997 at which time it was remanded 
to the RO for additional development.  In a May 1999 rating 
decision the RO increased the veteran's 10 percent rating for 
bronchial asthma to 30 percent disabling.  Shortly 
thereafter, in a June 1999 statement, the veteran expressed 
his agreement with the 30 percent rating for bronchial asthma 
and said that he did not wish to continue the appeal of this 
issue.  Thus, this issue is deemed withdrawn.  38 C.F.R. 
§ 20.204 (1999).

In an August 1994 substantive appeal the veteran requested to 
attend a hearing before a member of the Board.  He later 
canceled this request in a July 1996 statement.

The veteran's representative appears to be raising a claim 
for service connection for arthritis of the back as a 
manifestation of the service connected disability.  This 
issue is referred to the regional office for appropriate 
action.  For the reason discussed below, adjudication of this 
issue will not impact on the current decision.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a back 
injury are manifested by slight limitation of motion and 
subjective complaints of pain; there is no functional loss 
due to pain, excess fatigability or incoordination.

2.  The veteran does not have tender calluses of his right 
foot that are poorly nourished with repeated ulceration or 
painful on objective demonstration; nor does he have 
exudation, exfoliation or itching involving an exposed 
surface or extensive area of the right foot, or a moderate 
right foot disability.

3.  The veteran does not have tender calluses of his left 
foot that are poorly nourished with repeated ulceration or 
painful on objective demonstration; nor does he have 
exudation, exfoliation or itching involving an exposed 
surface or extensive area of the left foot, or a moderate 
left foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
service-connected residuals of a back injury have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 (1999).

2.  The criteria for a compensable rating for service-
connected calluses of the right foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5284, 4.118, Diagnostic Codes 7803, 7804, 
7806 (1999).

3.  The criteria for a compensable rating for service-
connected calluses of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5284, 4.118, Diagnostic Codes 7803, 7804, 
7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he had a long 
history of back pain ever since falling off a vehicle in the 
early 1970s.  He was noted to have had multiple episodes of 
intermittent low back pain with occasional sciatica down both 
lower extremities.  These records also show that he had 
multiple firm tender calluses on the prominent proximal 
interphalangeal joints of the hammer toes of both feet.  He 
was given diagnoses of mechanical low back pain and painful 
calluses on prominent proximal interphalangeal joints of both 
feet.

In September 1986 the veteran filed a claim of service 
connection for disabilities that include a low back 
disability and calluses of the feet.

At a VA examination in October 1986, the veteran was found to 
have thickened skin in the metatarsophalangeal area 
bilaterally and the skin of his heels.  There were several 
areas of either calluses or plantar warts in the area of the 
metatarsophalangeal joints.  The veteran stated that he took 
good care of his feet drying the toes and powdering them with 
each bath.  He said that walking a thousand feet was 
beginning to give him pain in the feet, and that his feet 
began to hurt after about 20 minutes of standing.  In regard 
to his back, the veteran complained that his back had 
gradually worsened.  On examination back bending was limited 
to 10 degrees, lateral flexion to 25 degrees, and forward 
flexion to 45 degrees.  The veteran was able to bend to 65 
degrees to pick up his shoes.  Palpation of the back revealed 
tenderness in the L/5, S/1 paravertebral area bilaterally 
including some tenderness over the spinous processes and the 
sacrum.  There was no tenderness over the sciatic nerve on 
either side.  An X-ray was taken of the veteran's lumbosacral 
spine and was normal.

In an April 1987 rating decision the RO granted service 
connection for residuals of a back injury and assigned a 10 
percent rating.  The RO also granted service connection for 
calluses of the right and left feet assigning each foot a 
noncompensable rating.

A March 1991 VA outpatient treatment record shows that the 
veteran had been seen in the podiatry clinic for treatment 
for corns and calluses.  He underwent routine debridement of 
nails and calluses and was advised to return in three months.

In an April 1991 VA vocational rehabilitation counseling 
report, it was noted that the veteran was employed by the 
city as a superintendent of streets.  He reported having had 
to back off from the physical aspects of his employment due 
to his back condition.  The report also noted that a medical 
consultant was of the opinion that the veteran should not be 
employed in situations calling for lifting, carrying, 
stooping, kneeling, crouching, crawling and treading.

In December 1991 the veteran filed claims for increased 
ratings for service-connected residuals of a back injury and 
for calluses of his feet.

In a December 1991 rating decision, the RO continued the 
veteran's 10 percent rating for service-connected residuals 
of a back injury and continued the noncompensable ratings for 
calluses on his feet.  

In a January 1992 Notice of Disagreement, the veteran urged 
the RO to consider that he had been issued special orthopedic 
shoes while on active duty.

In April 1992 the veteran underwent a VA orthopedic 
examination where he reported having had compression 
fractures of the 2nd, 3rd and 4th vertebrae.  The examiner 
remarked that an X-ray taken at a VA facility in October 1986 
indicated no such abnormality.  Findings revealed no fixed 
deformity and normal musculature of the back.  The veteran 
demonstrated forward flexion to 70 degrees, backward 
extension to 10 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, rotation to the left to 
25 degrees and rotation to the right to 30 degrees.  There 
was no objective evidence of pain on motion and no evidence 
of neurological involvement.  An April 1992 X-ray report of 
the veteran's lumbosacral spine revealed first degrees 
spondylolisthesis of L5 and S1 noted, with spondylolysis at 
that level.  There was minimal early spur formation involving 
the bodies of the lumbar vertebrae.  The intervertebral disc 
spaces were well maintained.  There was no significant 
evidence of compression fractures of the vertebrae.  The 
veteran was diagnosed as having chronic low back strain.

Examination of the veteran's feet at a VA examination in 
April 1992 revealed small calluses, well trimmed under the 
heads of the 4th metatarsals of both feet which did not 
interfere with normal walking.

An X-ray report of the veteran's feet that was taken in April 
1992 showed minimal spurring involving the calcaneous in the 
region of the plantar surface bilaterally and at the 
insertion of the Achilles tendon bilaterally. 

Private hospital records show that the veteran was 
hospitalized in April 1994 for a myocardial infarction and 
complained of back pain at that time.

Records from the Social Security Administration show that the 
veteran filed for disability benefits in May 1994 due to a 
heart attack and a prior back injury.  They also show that he 
was found in July 1994 to not be disabled in accordance with 
the Social Security Act.

In July 1994 the RO continued the veteran's 10 percent rating 
for residuals of a back injury and the noncompensable ratings 
for calluses of his feet.

At the RO's referral, the veteran was examined by a private 
physician in September 1998 for his foot disability.  The 
veteran reported having had the calluses on his feet shaved 
in service every two to three weeks and said that he 
currently shaved them himself.  He said that he experienced 
pain with standing and ambulation and wore shoe inserts which 
provided some relief.  The examination report notes that the 
veteran experienced chronic calluses of the soles of his feet 
which were relieved by the veteran shaving the dead thick 
skin.  On examination the veteran had a normal gait with no 
appreciable signs of abnormal weight bearing to either the 
right or left foot.  He appeared to have no limited function 
with respect to standing or walking.  The examiner could 
appreciate no pain with motion, edema, instability, weakness, 
or tenderness in either foot.  There was no skin or vascular 
changes.  In regard to a diagnosis, the examiner said that he 
could appreciate no calluses on either foot of the veteran.  
He said that the veteran did claim to be shaving his feet 
when callus formation occurred and that obviously this 
condition appeared to be quite well controlled.  He said that 
the veteran was employed as a correctional officer, and that 
this condition did not appear to hinder his ability to 
function in such a capacity.

In November 1998 the RO referred the veteran to a private 
orthopedic surgeon for an examination.  The veteran 
complained at that time of experiencing a pain and pulling 
groin sensation in the low back which was constant.  He also 
complained of occasional pain in the left lower extremity, 
occasional numbness in his feet, and occasional episodes of 
urinary and fecal incontinence for several years.  On 
examination the veteran was found to be 3+ overweight with a 
gait within normal limits.  Range of motion revealed full 
extension and full lateral tilt, with 70 degrees rotation and 
flexion.  There was no obvious back tenderness.  Peripheral, 
dorsalis pedis and tibialis pulses were intact.  The examiner 
did not palpate any definite steps in the lumbar spine 
processes.  The hips showed full range of motion with no 
discomfort on forced internal rotation.  An X-ray report of 
the veteran's lumbar spine showed some facet sclerosis in the 
lumbar sacral area.  There was some minimal spurring.  The 
disc spaces were preserved.  There was no wedging at L3, L4 
and L5.  The examiner opined that the veteran had 
degenerative disc disease consistent with his age and not 
related to the injury he sustained in January 1971.  He 
contended that had the veteran injured the discs of the 
lumbar spine in 1971, he would have had significant narrowing 
which was not present at that point.

In an addendum report in April 1999, the examiner who 
performed the November 1998 orthopedic examination stated 
that the veteran's chart showed that he had flexion of about 
8 degrees of the lumbar spine, full extension which was about 
30 degrees and lateral tilt that was free and about 20 
degrees to either side.  He said that he had to assist the 
range of motion of the lumbar spine which in his opinion had 
no value whatsoever.  He said that the veteran could flex or 
extend as much as he wanted to without any further 
encouragement.  He said that the condition did not involve 
the muscle or nerves, and he did not believe that the veteran 
had an intervertebral disc syndrome.  He opined that the 
veteran had mainly facet disease which was degenerative 
changes or degenerative arthritis.  He said that he did not 
believe that the back condition caused incoordination or 
excess fatigability.  He opined that the veteran's problem 
was degenerative arthritis of the lumbosacral spine which he 
was not certain could be connected to the inservice truck 
accident in 1971.  He said that if he had to comment, he 
would say that this was not a service related problem.  The 
examiner added that he had reviewed all records that were 
sent to him.

In a May 1999 rating decision the RO continued the veteran's 
noncompensable ratings for calluses on his feet and also 
continued the 10 percent rating for residuals of a back 
injury.

In a written argument in February 2000, the veteran's 
accredited representative stated that the examiner's opinion 
that the veteran's back problem was related to degenerative 
arthritis rather than his service-connected back condition 
was not well supported.

II.  Legal Analysis

The veteran's claims for an increased rating for residuals of 
a back injury and for calluses on both feet are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist him with his claims.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The history of the veteran's back and foot disabilities has 
been considered, although the present level of disability is 
of primary concern when determining whether he is entitled to 
higher ratings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
When an unlisted condition is encountered, it is permissible 
to rate to a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Back

The Board notes that there is an opinion of record that 
arthritis of the back was not due to the service connected 
disability.  Arthritis is rated on the basis of limitation of 
motion.  The Board finds that it is not feasible to 
distinguish the limitation of motion due to the service 
connected back disability from any arthritis.  Thus, no harm 
would inure to the veteran if the Board proceeds with 
adjudication of the increased rating issue.

The veteran's back disability is currently evaluated under 
Diagnostic Code 5295 for lumbosacral strain.  Under this 
code, a 0 percent rating is warranted for lumbosacral strain 
with slight subjective symptoms only, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion, and a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion; or, unilateral, in standing position.

Consideration must also be Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under this code a 
10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating is warranted for moderate 
limitation of motion and a 40 percent rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

While there has been some suggestion as to a neurological 
component to the veteran's lumbosacral disability as 
evidenced by his subjective complaints in 1998 of occasional 
pain in the left lower extremity and occasional numbness in 
his feet, this suggestion has not been born out by the 
medical evidence.  In this respect, recent medical evidence 
is devoid of a diagnosis or findings of disc pathology and 
instead reflects diagnoses of chronic low back strain and 
degenerative arthritis of the lumbosacral spine.  
Furthermore, neurological involvement was not found at the 
April 1992 examination, and the examiner who performed the 
1998 examination opined that the veteran did not have an 
intervertebral disc syndrome.  Accordingly, the criteria 
under diagnostic code 5293 for intervertebral disc syndrome 
is not for application in this case.

A brief review of the veteran's history reveals that at the 
time he was assigned a 10 percent rating for residuals of a 
back injury in April 1987, the RO considered a 1986 VA 
examination report containing limitation of motion studies of 
the lumbosacral spine including flexion to 45 degrees and 
back extension to 10 degrees, and on findings of tenderness 
over the spinous process and sacrum.  

Contrary to the examination findings in 1987, more recent 
examination findings show limitation of motion to a lesser 
degree.  In this regard, findings from both the 1992 and 1998 
examinations show that the veteran had flexion to 70 degrees.  
As far as back extension, he demonstrated 10 degrees of 
backward extension in April 1992 while demonstrating full 
extension at the 1998 examination.  In April 1992, right 
rotation was to 30 degrees and left rotation was to 35 
degrees.  Rotation right and left was 70 degrees in 1998.  In 
addition, the examiner in 1998 stated that active range of 
motion (as opposed to passive range of motion) was the only 
thing tested and that the veteran could therefore flex or 
extend as much as he wanted to without further encouragement.  
In sum, these findings most approximate a 10 percent rating 
for slight limitation of motion under Code 5292 based on 
strict adherence to the range of motion studies. 

Even after considering entitlement to a higher rating under 
Code 5292 based on limitation of motion due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability or incoordination, a higher than 10 percent 
rating is not warranted.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  No functional loss has been 
attributed to pain despite the veteran's complaints of low 
back pain.  The examiner in April 1992 stated that there was 
no objective evidence of pain on motion, and the examiner in 
1998 stated that the veteran could flex or extend as much as 
he wanted to without further encouragement.  He also said 
that the veteran had no tenderness in his back.  However, the 
examiner added that the veteran was not a "symptom 
magnifier".  Thus, although the veteran reports constant 
back pain, such pain has not been supported by adequate 
pathology, nor evidenced by the visible behavior of the 
veteran when range of motion studies were performed.  
Similarly, functional loss has not been attributed to 
incoordination or excess fatigability, nor has the veteran 
complained of such loss.  In fact, the examiner in 1998 
opined that the veteran's back condition did not cause 
incoordination or excess fatigability.  Consequently, since 
the medical evidence essentially excludes any additional 
disabling manifestations based on functional loss, a higher 
than 10 percent evaluation under Code 5292 is not warranted.  
Id.

Turning to Code 5295 for chronic lumbosacral strain, the 
criteria for a higher (20 percent) rating under this code 
requires the veteran to demonstrate lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Examination 
findings in November 1998 show no paravertebral muscle spasm.  
Consequently, the criteria for a 20 percent evaluation under 
diagnostic code 5295 for lumbosacral strain have not been 
met.

Since the 1992 and 1995 examination reports are deemed to be 
adequate and relevant to this rating issue, reliance on these 
findings as opposed to the earlier 1986 examination is not 
only consistent with the law, but also provides a plausible 
basis for the Board's finding that a greater than 10 percent 
rating is not warranted under either Code 5292 or Code 5295.  
See Francisco, supra; Powell v. West, 13 Vet. App. 31 (1999). 

Also, because the criteria under Codes 5292 and 5295 involve 
evaluating pain on motion, the veteran is not entitled to a 
10 percent rating under both codes since to do so would 
violate the rule against pyramiding.  This is so since it 
would result in rating the same disability manifestation 
under different diagnoses.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent for service-
connected residuals of a back injury, the benefit of the 
doubt rule is not for application, and the increased rating 
claim must be denied.  38 U.S.C.A. § 5107(b).

Calluses of the Feet

The veteran is currently rated as being noncompensably 
disabled under 38 C.F.R. § 4.118, Diagnostic Code 7819, for 
calluses of the right and left foot.  Under this code, benign 
skin growths are to be rated as for eczema thus warranting a 
0 percent rating for symptoms that are slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating under this code requires 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  For a 30 percent rating, there 
must be exudation or itching constant, extensive lesions, or 
marked disfigurement.  A 50 percent rating requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Other diagnostic codes to consider under 38 C.F.R. § 4.118 
include Codes 7803 and 7804 for scars.  Under Code 7803, a 10 
percent rating is warranted for scars that are superficial, 
poorly nourished, with repeated ulceration.  Under Code 7804, 
a 10 percent rating is warranted for scars that are 
superficial, tender and painful on objective demonstration.  

Consideration must also be given to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 for foot injuries.  Under this code a 10 
percent rating is warranted for a moderate foot injury, a 20 
percent rating is warranted for a moderately severe foot 
injury and a 30 percent rating is warranted for a severe foot 
injury.

At the most recent VA examination in September 1998, the 
veteran was not found to have any calluses on either foot.  
In this regard, the examiner stated that the veteran reported 
shaving his feet whenever callus formation occurred and that 
obviously this condition appeared to be quite well 
controlled.  Additional findings included a normal gait, no 
signs of abnormal weight bearing, no limited function with 
respect to standing or walking, and no pain with motion, 
edema, instability, weakness or tenderness in either foot.  
Thus, these findings are unremarkable in regard to the 
veteran's feet and are not consistent with either a moderate 
foot injury under Code 5284 or a skin disability marked by 
exfoliation, exudation or itching involving an exposed 
surface or extensive area under Codes 7806 and 7819.  
Furthermore, these findings are not consistent with skin 
growths that are superficial, poorly nourished with repeated 
ulceration or, that are tender and painful on objective 
demonstration.  See Codes 7803, 7804.  

Although earlier findings in April 1992 show that the veteran 
had calluses under the heads of the 4th metatarsals of both 
feet, these calluses were noted to not interfere with normal 
walking and were small and well trimmed.  Accordingly, these 
findings likewise do not warrant a compensable evaluation 
under either 38 C.F.R. § 4.118, Codes 7803, 7804, 7806, 7819 
or 38 C.F.R. § 4.71a, Code 5284. 

It is important to keep in mind in rating service-connected 
disabilities that the percentage ratings represent as far as 
can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupation.  38 C.F.R. 
§ 4.1.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability.  Id.  In 
view of this, and the examiner's opinion in September 1998 
that the veteran's foot disability did not appear to hinder 
his ability to function in his capacity as a state 
correctional officer, the veteran's noncompensable ratings 
for calluses of the right and left feet seem all the more 
appropriate.  

Based on the forgoing reasons, the preponderance of the 
evidence is against compensable ratings for calluses of the 
veteran's right and left feet.  As such, the benefit of the 
doubt doctrine is not for application, and the veteran's 
claim for compensable ratings for calluses of the right and 
left feet must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The claim for a compensable rating for calluses of the right 
foot is denied.

The claim for a compensable rating for calluses of the left 
foot is denied.

The claim for a rating greater than 10 percent for residuals 
of a back injury is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

